Citation Nr: 0603832	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  93-26 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), for the period from 
February 16, 2001, to March 31, 2003.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

INTRODUCTION

The veteran had active service from November 1962 to January 
1971.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a July 1993 rating decision of the Roanoke, 
Virginia, Department of Veterans' Affairs (VA) Regional 
Office (RO), which denied the veteran's claim to entitlement 
to an evaluation in excess of 30 percent for his service-
connected PTSD.  In December 1997, the Board remanded the 
case for additional evidentiary development.  In September 
1998 and July 1999, the RO issued supplemental statements of 
the case (SSOCs) which continued to deny the veteran's claim 
for an increased evaluation for his PTSD.  

In an April 2000 decision, the Board denied the veteran's 
claim of entitlement to an evaluation in excess of 30 percent 
for PTSD.  Following this decision, he submitted a timely 
appeal to the U.S. Court of Appeals for Veterans Claims 
(CAVC).  While the case was pending at the Court, the VA's 
Office of General Counsel and the veteran's attorney filed a 
Joint Motion for Remand, which requested that the Court 
vacate the April 2000 Board decision and remand the case for 
additional development and readjudication.  In March 2001, 
the CAVC granted the Joint Motion, vacated the Board's 2000 
decision, and remanded the case to the Board.  Copies of the 
Joint Motion and the Court's Order are part of the claims 
folder.

In March 2002, the Board remanded the case to the RO for 
further evidentiary development.  In an October 2002 
decision, the RO granted entitlement to a 50 percent 
evaluation for the PTSD, effective from February 16, 2001.  
In an October 2002 SSOC, the RO denied entitlement to an 
evaluation in excess of 50 percent for PTSD, and denied an 
evaluation in excess of 30 percent prior to February 16, 
2001.

In October 2003, the Board issued a decision which granted a 
50 percent evaluation for the PTSD for the period prior to 
February 16, 2001, and which denied an

evaluation in excess of 50 percent between February 16, 2001, 
and March 31, 2003.  The issue of entitlement to an 
evaluation in excess of 50 percent from April 1, 2003, was 
remanded for additional development.

The veteran subsequently submitted a timely appeal of the 
October 2003 Board decision to the CAVC.  After the 
submission of briefs from the Secretary and the veteran's 
attorney, the CAVC issued its decision in May 2005.  The 
Court found that the Board had not provided sufficient 
reasons and bases for its denial of an evaluation in excess 
of 50 percent from February 16, 2001, to March 31, 2003.  
That portion of the Board's decision was vacated, and the 
case was remanded for readjudication consistent with the 
Court's opinion.

The Board notes that the RO issued a decision in October 2004 
which increased the evaluation for the veteran's PTSD to 70 
percent, effective April 1, 2003.


FINDING OF FACT

From February 16, 2001, and March 31, 2003, the veteran's 
PTSD was manifested by daily intrusive recollections; 
nightmares; persistent avoidance of stimuli; feelings of 
detachment and estrangement from others; difficulty sleeping; 
hypervigilance; anger outbursts; a somewhat shallow affect 
with little emotional variability; occasional tangential and 
circumstantial thought processes; and somewhat rapid speech, 
placing the evidence in approximate equipoise as to whether a 
higher disability evaluation is warranted.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that, from February 16, 2001, to March 31, 2003, 
the criteria for a 70 percent disability evaluation were met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159, Part 4, including §§ 4.1, 4.2, 4.7, 
Diagnostic Code (DC) 9411 (1994 & 2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The Court's decision in Pelegrini, supra, held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision in a claim for VA 
benefits.  

In the present case, the veteran filed a substantially 
complete claim for an increased evaluation in March 1993.  
The initial rating action which denied an increased 
evaluation was issued in July 1993.  After reviewing the 
evidence of record, it is found that yet another remand to 
the RO for further development is not necessary in order to 
comply with the provisions of the VCAA.  The veteran was sent 
a Statement of the case (SOC) in November 1993 and SSOCs in 
December 1996, September 1998, July 1999, and in October 
2002; he was sent numerous pieces of correspondence from the 
RO.  These all informed the veteran of the evidence and 
information that was needed to substantiate his claim.

The Board notes that a January 1998 letter from the RO 
advised the veteran to identify all health care providers 
from whom he had sought treatment for his PTSD.  The Board 
also notes a March 2002 letter from the RO which advised the 
veteran as to VA's duty to assist him in obtaining the 
evidence that he identified.  Also, in the March 2002 SSOC, 
the RO advised the veteran once again as to the criteria used 
for rating his disability, and as to the provisions of 
38 C.F.R. § 3.159, which explained both the veteran's and 
VA's responsibilities under that regulation and the VCAA.  
See Charles v. Principi, 16 Vet. App. 370, 373-73 (2002).

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, 353 F.3d 1369 (2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The veteran was provided notice 
on numerous different occasions (see above).  Copies of the 
veteran's VA treatment records have been obtained and 
associated with the claims folder.  He has been provided with 
a VA examination.  Therefore, it is clear that the veteran 
was aware of the evidence and information that was needed to 
substantiate his claim; moreover, VA obtained those records 
that were available in relationship to the claim.  In 
addition, the claim was readjudicated following the provision 
of the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, under the precedent in Pelegrini, to now 
decide the appeal would not be prejudicial error to the 
claimant.  

II.  Applicable laws and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. Part 4 (2005).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where the rating criteria are amended during the course of 
the appeal, the Board considers both the former and the 
current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir 2003) 
(overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), to the extent it held that, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to appellant should 
apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2005).


The rating criteria for evaluating mental disorders were 
amended effective November 7, 1996.  The veteran was afforded 
notice of these changes in a March 2002 SSOC.  Therefore, the 
Board may proceed with a decision on the merits of the claim, 
with consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Prior to November 1996, the criteria for psychoneurotic 
disorders were as follows:

Neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not 
cause impairment of working ability.  [0 percent]

Emotional tension or other evidence of anxiety 
productive of mild social and industrial 
impairment.  [10 percent]

Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in 
such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
definite industrial impairment.  [30 percent]

Considerable impairment in the ability to establish 
or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms resulting 
in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
considerable industrial impairment.  [50 percent]

Severe impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in 
such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
severe industrial impairment.  [70 percent]

Attitudes of all contacts except the most intimate 
be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought 
or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities 
resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably 
unable to obtain or retain employment.  [100 
percent]

38 C.F.R Part 4, Diagnostic Code (DC) 9411 (1994).

The term "definite" in 38 C.F.R. § 4.132 (1994 to 1996) is 
qualitative in character, whereas the other terms are 
quantitative. The Board must construe the term "definite" 
in a manner that would quantify the degree of impairment, as 
"distinct, unambiguous, and moderately large in degree." It 
represents a degree of social and industrial inadaptability 
that is "more that moderate but less than rather large." 
Hood v. Brown, 4 Vet. App. 301 (1993); VAOPGCPREC 9-93.

The new rating criteria, effective from November 7, 1996, are 
as follows:

100 percent:  total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own 
name;

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships;

50 percent:  occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships;

30 percent:  occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events)

10 percent:  occupational and social impairment due 
to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication; 

0 percent:  a mental condition has been formerly 
diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social 
functioning or to require continuous medication.

38 C.F.R. Part 4, DC 9411 (2005).

The Global Assessment of Functioning (GAF) assessment is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, at. 47 (4th ed., 
revised 1994) (DSM-IV).  A GAF score of 31-40 shows some 
impairment in reality testing or communication (e.g. speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  A GAF of 41 to 50 is 
defined as serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF of 51 to 60 
is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  A GAF score of 71 to 80 indicates that if 
symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-
244 (1995).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, at 54.

III.  Factual background and analysis

The relevant evidence of record includes VA treatment records 
from 2001 and 2002.  In February 2001, the veteran reported 
significant problems with PTSD.  He stated that he was having 
difficulty sleeping and that not a day went by when he did 
not think of Vietnam.  He said that he was bothered by 
nightmares, and that his symptoms had affected him both 
socially and occupationally.  He was not currently working, 
although he noted the reason was that his plant had been shut 
down for the week.  He said that he did not know how much 
longer he would be able to function at work.  His mood was 
dysthymic but he denied any homicidal or suicidal ideation.  
A GAF score of 45 was assigned.  In May 2001, he noted that 
he was sleeping well.  His mood was neutral, and he denied 
homicidal or suicidal ideation.  A GAF score of 55 was 
assigned at that time.  He continued to deny homicidal or 
suicidal ideation in November 2001, and displayed no 
psychotic symptoms.  His GAF score was then 55.  In March 
2002, his mental status examination was fairly benign, with 
no suggestion of either homicidal or suicidal ideation.  
There were no signs of a psychosis.  His current life 
stressor was an accidental handsaw injury to the hand, from 
which he was still recovering.  The diagnoses were of PTSD, 
remote alcohol dependence, and probable bipolar disorder.  He 
was reportedly disabled due to his hand injury.  The GAF 
score was 60.

The veteran was examined by VA in September 2002.  He was 
noted to have a history of alcohol abuse; he had quit 
drinking some 12 years before.  He endorsed a variety of 
current symptoms, to include daily intrusive recollections; 
nightmares (one to five times a week); persistent avoidance 
of stimuli; feelings of detachment and estrangement from 
others; difficulty sleeping; hypervigilance; and anger 
outbursts.  He stated that he was an impulsive person, with a 
history of mood swings.  He had engaged in such impulsive 
acts as quitting jobs and spending money unwisely.  He 
reported being married for the past 11 years.  He had been 
out of work for the past 18 months or so, due to hip surgery.  
He commented that he would visit his sister on occasion, and 
that he had one friend he saw on occasion.  However, he 
usually preferred to be alone.  He stated that he sometimes 
had trouble controlling his temper, and could not stay out of 
conflicts with others.  He only trusted his wife.  The mental 
status examination noted that he was alert and oriented, with 
no evidence of any cognitive dysfunction.  He was cooperative 
and displayed no abnormal movements or mannerisms.  His 
speech was somewhat rapid but the examiner was able to 
interrupt him when necessary.  His mood was described as "on 
edge," and his affect was somewhat shallow, with little 
emotional variability.  His thought processes were 
circumstantial and tangential at times, but he displayed no 
delusions or paranoia.  He had no current suicidal or 
homicidal ideation, but he had frequently had such thoughts 
in the past.  His insight and judgment were fair.  The 
diagnoses were PTSD and cyclothymia.  A GAF score of 48 was 
assigned.

The examiner concluded that the veteran did not the criteria 
for a diagnosis of bipolar disorder.  He did, however, have 
mood swings which in intensity and duration would qualify as 
a cyclothymic disorder.  The veteran did have significant 
disability, as was reflected in his GAF score of 48.  His 
lack of trust, inability to function optimally in an 
interpersonal/group session, avoidance, and withdrawal from 
social contacts would qualify as a serious impairment in 
social functioning.  The examiner commented that the veteran 
might be able to function slightly higher in an occupational 
setting if he were able to work more independently, although 
his irritability and hyperarousal symptoms would continue to 
limit him in many aspects.  The examiner noted that it would 
be very difficult to assign separate degrees of disability to 
the PTSD and cyclothymia.  His most limiting symptoms 
appeared to be those of avoidance, withdrawal, lack of social 
interaction and irritability, which were most consistent with 
PTSD.  The symptoms of impulsivity and lapses in judgment 
could be associated with both diagnoses.  The examiner stated 
that it would be estimated that the PTSD, which responds less 
robustly to treatment, would bear responsibility for 80 
percent of the veteran's disabling symptoms.

After a careful review of the evidence of record, the Board 
finds that a 70 percent evaluation, but no more, is warranted 
for the veteran's PTSD under either the old or the new rating 
criteria.  As noted above, the veteran suffered from 
continuously serious symptomatology related to his PTSD 
between February 16, 2001, and March 31, 2003.  He has been 
noted to experience poor impulse control, with irritability 
and marked inability to adapt to stressful situations, such 
as a work environment.  In fact, the examination conducted in 
September 2002 noted that the veteran would really only be 
able to cope with an employment situation where he could more 
or less work independently, although his irritability and 
hyperarousal symptoms would make even such employment 
difficult.  He was noted to suffer from severe social 
isolation.  Significantly, the GAF scores assigned suggest 
that the veteran's PTSD is serious in nature.  These facts, 
coupled with his daily intrusive thoughts, nightmares, 
constant avoidance of stimuli, feelings of estrangement from 
others and detachment, hypervigilance, difficulty sleeping, 
and anger, suggest that the 70 percent disability evaluation 
is a more accurate reflection of the current degree of 
disability caused by his service-connected PTSD.

However, the Board further finds that the evidence from 
February 16, 2001, to March 31, 2003, does not warrant the 
assignment of a 100 percent disability evaluation.  While the 
veteran experiences relative isolation except for his wife 
and one friend, there is no indication in the record that he 
has such severe psychoneurotic symptoms as to have virtual 
repudiation of reality with disturbed thought or behavior.  
Rather, the record shows that he is normally oriented and, 
while there were some circumstantial and tangential thought 
processes present, there is no indicate that these resulted 
in a loss of touch with reality.  There is no suggestion that 
the veteran suffers from gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time and place; 
and memory loss for names of close relatives, own occupation, 
or own name.  While his GAF scores of between 45 and 60 
suggest a serious level of impairment, they do not reflect 
impairment in reality testing or major impairment in several 
areas, such as work, family relations, judgment, thinking or 
mood.  


In conclusion, it is found that, after weighing all the 
evidence of record and after resolving any reasonable doubt 
in the veteran's favor, the evidence supports a finding of 
entitlement to a 70 percent disability evaluation, but no 
more, for the service-connected PTSD from February 16, 2001, 
to March 31, 2003.


ORDER

Entitlement to an evaluation  of 70 percent for post-
traumatic stress disorder, for the period from February 16, 
2001, to March 31, 2003, is granted, subject to the laws and 
regulations governing the award of monetary benefits.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


